        CASE 0:15-cv-03740-PJS-LIB Doc. 731 Filed 10/26/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Jen Banford and Annette Wiles,                 Case No. 15-cv-03740 (PJS/LIB)

                               Plaintiffs,
                                               DEFENDANT’S MOTION FOR
v.                                               SUMMARY JUDGMENT

The Board of Regents of the
University of Minnesota,

                              Defendant.



      Defendant the Board of Regents of the University of Minnesota moves the

Court, pursuant to Federal Rule of Civil Procedure 56(a), for summary judgment

on all of the remaining claims asserted by Plaintiffs Jen Banford and Annette Wiles

that were revived by Bostock v. Clayton County, 140 S. Ct. 1731 (2020), namely: (1)

Banford’s claims that she was terminated from her hockey-operations position,

experienced a hostile work environment, and was constructively discharged from

her softball position on the basis of sex as interpreted by Bostock; and (2) Wiles’

claims that she was constructively discharged and experienced a hostile work

environment on the basis of sex as interpreted by Bostock.

      This motion is based upon the memorandum of law and accompanying

evidence filed herewith, and any further evidence and argument to be presented at

or before the hearing, and all of the files, records and proceedings herein.
       CASE 0:15-cv-03740-PJS-LIB Doc. 731 Filed 10/26/20 Page 2 of 2




Dated: October 26, 2020             GREENE ESPEL PLLP


                                     s/ Jeanette M. Bazis
                                    Jeanette M. Bazis, Reg. No. 0255646
                                    Katherine M. Swenson. Reg. No. 0389290
                                    222 S. Ninth Street, Suite 2200
                                    Minneapolis, MN 55402
                                    jbazis@greeneespel.com
                                    kswenson@greeneespel.com
                                    (612) 373-0830

                                          - and –

                                    DOUGLAS R. PETERSON
                                    General Counsel
                                    University of Minnesota
                                    By Timothy J. Pramas, Reg. No. 240321
                                    Senior Associate General Counsel
                                    360 McNamara Alumni Center
                                    200 Oak Street S.E.
                                    Minneapolis, MN 55455
                                    pram0001@umn.edu
                                    (612) 624-4100

                                    Attorneys for Defendant Board of Regents
                                    of the University of Minnesota




                                     2
